              Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 1 of 41




                                      UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF KANSAS

THE ESTATE OF MARQUEZ SMART,                                             )
by Randall Smart and Brenda Bryant                                       )
as Administrators of the Estate of                                       )
Marquez Smart,                                                           )
                                                                         )
                                          Plaintiff,                     )
                                                                         )
v.                                                                       )   Case No. 14-2111-JPO
                                                                         )
OFFICER AARON CHAFFEE,                                                   )
in his individual capacity,                                              )
                                                                         )
                                          Defendant.                     )

                                            OMNIBUS LIMINE ORDER

          This case arises from the fatal shooting of Marquez Smart by police officers in

Wichita, Kansas. Plaintiff, Mr. Smart’s estate, alleges defendant, Officer Aaron Chaffee,

used excessive force in violation of the Fourth Amendment and 42 U.S.C. § 1983. A jury

trial is scheduled to begin August 16, 2021.1 Currently before the court are the parties’

motions in limine (ECF Nos. 260 & 261). As explained below, defendant’s motion is

denied, and plaintiff’s motion is granted in part and denied in part.2



      A January 11, 2021 trial setting was moved at the parties’ request due to the
          1

COVID-19 pandemic. See ECF Nos. 263, 265.
          2
         As discussed in Section III below, this omnibus limine order supplements the
court’s November 3, 2020 limine order which was based on stipulations reached by the
parties. ECF No. 257.
                                                                     1
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
              Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 2 of 41




I.        Background

          In the early morning hours of March 10, 2012, as hundreds of people left bars and

concert venues in Wichita’s Old Town neighborhood at closing time, a gunshot rang out.

Chaos ensued as people in the crowd began screaming and running. Mr. Smart ran and

was pursued on foot by Wichita police officers. It is undisputed that Officer Chaffee and

Officer Lee Froese intentionally shot Mr. Smart multiple times from behind. Mr. Smart

died from the gunshot wounds.

          Mr. Smart’s parents, acting as both administrators of his estate and as his heirs, filed

suit against the City of Wichita (“the City”) and Officers Froese and Chaffee, alleging the

officers used excessive force against Mr. Smart in violation of the Fourth Amendment and

that this was due to an unlawful policy, practice, or custom adopted by the City. This court

granted summary judgment for Officers Froese and Chaffee on qualified-immunity

grounds.3 The court also granted summary judgment for the City, finding no evidence that

a City custom or policy was the moving force behind the shooting of Mr. Smart.4 The court

declined to exercise supplemental jurisdiction over negligence and wrongful-death claims

brought under Kansas law.5




          3
              ECF No. 205.
          4
              Id.
          5
              Id. at 56.
                                                                     2
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
              Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 3 of 41




          On appeal, the Tenth Circuit affirmed the grant of summary judgment on most

counts, but reversed the grant of summary judgment as to Officer Chaffee on the § 1983

claim that Officer Chaffee used excessive force by shooting Mr. Smart after it became

apparent Mr. Smart posed no threat.6 Thus, the central issue before the jury at trial will be

whether Officer Chaffee violated Mr. Smart’s right to be free from excessive force by

shooting Mr. Smart after a reasonable officer at the scene would have concluded that Mr.

Smart was not a threat (e.g., that Mr. Smart was no longer a threat or was never a threat to

begin with).7

II.       Governing Legal Standards

          In ruling on motions in limine, the court applies the following, well-established

standard:

          The movant has the burden of demonstrating that the evidence is
          inadmissible on any relevant ground. The court may deny a motion in limine
          when it lacks the necessary specificity with respect to the evidence to be
          excluded. At trial, the court may alter its limine ruling based on
          developments at trial or on its sound judicial discretion. Denial of a motion
          in limine does not necessarily mean that all evidence contemplated by the
          motion will be admitted at trial. Denial only means that the court cannot
          decide admissibility outside the context of trial. A ruling in limine does not




          6
         Estate of Smart v. City of Wichita, 951 F.3d 1161, 1177 (10th Cir. 2020).
Following the Tenth Circuit’s ruling, this court denied a motion to revive the state-law
claims in this action. ECF No. 236. Thus, the remaining claim in this case pits Mr. Smart’s
estate against Officer Chaffee in his individual capacity.
          7
              Estate of Smart, 951 F.3d 1161 at 1176-77.
                                                                     3
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
              Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 4 of 41




          relieve a party from the responsibility of making objections, raising motions
          to strike or making formal offers of proof during the course of trial.8

III.      First Order in Limine (ECF No. 257)

          On November 3, 2020, the court issued a limine order adopting a stipulation by the

parties.9 Under that order, reference to the following categories of evidence is prohibited

at trial: (1) evidence of insurance coverage for defendant; (2) evidence of any obligation of

the City to defend or indemnify defendant from any judgment; (3) evidence of settlement

discussions, negotiations, offers, or demands; (4) evidence related to other shootings or

uses of force by other Wichita police officers; and (5) evidence of emotional distress,

bereavement, mental anguish, or loss of companionship, society, or emotional or financial

support of Mr. Smart’s parents as a result of his death.

IV.       Defendant’s Motion in Limine (ECF No. 260)

          Defendant moves the court to preclude the introduction of evidence about (and

reference to) four matters. As explained below, defendant’s motion is denied as to all

matters.




          8
        Dunlap v. Nielsen, No. 16-CV-2400-JAR, 2018 WL 9669834, at *1 (D. Kan. Mar.
23, 2018) (quoting First Sav. Bank, F.S.B. v. U.S. Bancorp, 117 F. Supp. 2d 1078, 1082
(D. Kan. 2000)).
          9
              ECF No. 257.
                                                                     4
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
           Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 5 of 41




          1.         Evidence that Mr. Smart was not Armed and was not the Shooter

          Defendant first moves the court to preclude evidence suggesting Mr. Smart was not

armed or did not fire a weapon on the night of his death. This includes evidence that no

fingerprints were found on a handgun recovered near where Mr. Smart fell after being shot,

DNA evidence that did not tie Mr. Smart to that handgun, evidence that no gunshot residue

was found on Mr. Smart’s hands, and testimony from witnesses that they never saw a gun

in Mr. Smart’s possession. Defendant argues such evidence is not relevant or, even if

relevant, is more prejudicial than probative. The court disagrees.

          Under Fed. R. Evid. 401, “[e]vidence is relevant if: (a) it has any tendency to make

a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” As noted above, the determinative question at

trial will be whether a reasonable officer would not have fired the final shots at Mr. Smart

because the officer perceived Mr. Smart was not (or was no longer) a threat. Evidence

speaking to whether Mr. Smart had or fired a gun on the night in question has a tendency

to make the reasonableness of the final shots more or less probable. Evidence indicating

Mr. Smart did not have a gun at the time of the final shots, including testimony that he did

not have a gun at any time during the course of the night, could certainly weigh into the

jury’s consideration of how a reasonable officer would evaluate the threat Mr. Smart posed

at the time of the shots. In other words, such facts are material to how the jury answers the

question of reasonableness.


                                                                     5
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
           Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 6 of 41




          It is true, as defendant notes, that Officer Chaffee is immune from liability arising

from his earlier shots at Mr. Smart, based on his perception that Mr. Smart was an active

shooter and therefore a threat (even if Mr. Smart did not actually possess a gun).10 But that

begs the question of whether Mr. Smart was reasonably perceived as a threat at the time

Officer Chaffee fired the fatal shots. Officer Chaffee is expected to testify that he fired

those shots because he perceived Mr. Smart as an armed threat. The Tenth Circuit has

recognized, however, that whether or not Mr. Smart had a gun is a fact in dispute.11 Officer

Chaffee’s actions will be evaluated under the standard of an objectively reasonable officer,

rather than his subjective state of mind, but the facts that would have been known to Officer

Chaffee are relevant to the evaluation. “That factual predicate is the basis on which the




          10
               Estate of Smart, 951 F.3d at 1171-74.
          11
            See e.g., id. at 1170 (“Here, the plaintiffs’ forensic evidence, the multiple
eyewitnesses who did not see Mr. Smart holding a gun (particularly Ms. James, who was
standing only a few feet from Mr. Smart), and the testimony from Mr. Smart’s longtime
friend, Mr. Wilson, that Mr. Smart never owned or carried a gun, all ‘tend to discredit the
police officers[’] story’ . . . creating a dispute of fact as to whether Mr. Smart had a gun on
the night of the shooting.”); id. at 1176 (“[T]he plaintiffs point to several circumstances
that, if true, could have put Officer Chaffee on notice that Mr. Smart posed no threat: Mr.
Smart fell to the ground, had his arms outstretched with his empty hands visible, and looked
back at Officer Chaffee and shook his head. And other eyewitnesses who, just like Officer
Chaffee, were in the midst of a chaotic situation, had time to perceive that Mr. Smart did
not pose a threat. Therefore, a reasonable jury could conclude that Officer Chaffee violated
Mr. Smart’s right to be free from excessive force by firing the final shots at Mr. Smart after
Officer Chaffee had had ‘enough time ... to recognize and react to’ the fact that Mr. Smart
no longer posed a threat (if in fact he ever did pose a threat).” (emphasis added)).
                                                                     6
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
           Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 7 of 41




reasonableness of the officer’s actions is judged.”12 Thus, the jury’s resolution of this

factual dispute will impact their decision about whether Officer Chaffee’s actions were

reasonable. Evidence speaking to this dispute is relevant.13

          Fed. R. Evid. 403 provides that, although relevant, evidence may be excluded “if its

probative value is substantially outweighed by the danger of . . . unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.”                  “[E]xclusion of evidence under Rule 403 that is otherwise

admissible under the other rules is an extraordinary remedy and should be used

sparingly.”14 “Evidence is not unfairly prejudicial simply because it is damaging to an

opponent’s case. To be unfairly prejudicial, the evidence must have an undue tendency to

suggest decision on an improper basis, commonly, though not necessarily, an emotional

one.”15




          12
         Finch v. City of Wichita, No. 18-1018-JWB, 2020 WL 3403121, at *24 (D. Kan.
June 19, 2020).
         See, e.g., Boyd v. City & Cnty. of San Francisco, 576 F.3d 938, 944 (9th Cir. 2009) (“In
          13

a case such as this, where what the officer perceived just prior to the use of force is in
dispute, evidence that may support one version of events over another is relevant and
admissible.”); Cordova v. City of Albuquerque, 816 F.3d 645, 659 (10th Cir. 2016)
(“Contextual evidence can be admitted to help explain later events, especially where it
might make one version of events more or less likely.”).
          14
               United States v. Smalls, 605 F.3d 765, 787 (10th Cir. 2010).
          15
        United States v. Caraway, 534 F.3d 1290, 1301 (10th Cir. 2008) (internal citations
and quotations omitted).
                                                                     7
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
           Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 8 of 41




          Defendant argues evidence related to Mr. Smart not possessing or shooting a gun is

“more prejudicial than probative” because it will “prolong the trial and confuse the jury,

effectively nullifying the law of the case that both officers are qualifiedly immune from

claims based on their perception that Smart was the shooter and was the threat.”16 As

implied above, the court finds evidence speaking to whether Mr. Smart had a gun highly

probative, particularly since it goes to the jury’s evaluation of the determinative question

in the case. On the other side of the scale, the court finds the danger of unfair prejudice or

confusion to be low. Although the Tenth Circuit affirmed a finding of qualified immunity

as to claims against Officer Chaffee for his actions earlier in the evening, plaintiff correctly

notes that this does not preclude all evidence regarding the facts surrounding those matters

if they are relevant to the claim in dispute. Defendant has offered no support for his

assertion that admitting such evidence will “nullify the law of the case.” The court is not

persuaded defendant will be unfairly prejudiced by admission of such evidence. If

anything, prohibiting evidence suggesting Mr. Smart did not have a gun implicitly creates

the impression that Mr. Smart was armed and a threat before Officer Chaffee fired the final

shots. This impression would be unfairly prejudicial to plaintiff and could confuse the jury.

The court does not find defendant has met his burden under Rule 403. Defendant’s motion

is denied as to his first request.




          16
               ECF No. 260 at 4.
                                                                     8
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
           Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 9 of 41




          2.         Evidence Challenging the Police Department’s Investigation

          Following the incident, the Wichita Police Department (“WPD”) investigated the

circumstances surrounding Mr. Smart’s death. Plaintiff contends the investigation was

egregious because, among other things, the WPD did not conduct a DNA test on the

recovered gun, did not pursue witness interviews or leads that contradicted officers’ version

of events, did not test for gunshot residue on Mr. Smart’s hands, and refused to perform a

Professional Standards (i.e., internal affairs) investigation into the conduct of Officers

Chaffee and Froese.17 Defendant seeks to exclude evidence and argument challenging the

adequacy of the investigation, asserting it is not relevant or is more prejudicial than

probative.

          Plaintiff counters that even though the City is no longer a party and no liability will

attach in this action based on the alleged inadequacy of the WPD’s investigation, the

circumstances of the investigation—such as what was or what was not asked of

witnesses—is relevant to witness credibility. Plaintiff argues it “should be allowed to

impeach, challenge, and possibly rehabilitate any witness’s credibility with evidence

derived from or related to the investigation.”18

          Plaintiff’s argument seems plausible, depending on what evidence is presented at

trial. The court does not have enough information at this juncture, without the context of



          17
               See ECF No. 184 at 7-8 (pretrial order).
          18
               ECF No. 271 at 6.
                                                                     9
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 10 of 41




trial, to make a definitive ruling excluding evidence challenging the investigation. This

portion of defendant’s motion is denied, but without prejudice to defendant objecting at

trial based on specific questions and testimony offered.

          3.         Evidence or Argument Seeking Hedonic Damages and
                     Damages for Loss of Consortium

          As stated in the pretrial order, plaintiff seeks to recover survival damages for Mr.

Smart’s pain and suffering.19 Based on Kansas law, defendant moves to exclude evidence

and argument seeking hedonic damages (i.e., damages for Mr. Smart’s loss of enjoyment

of life)20 and damages for Mr. Smart’s loss of consortium.

          In Berry v. City of Muskogee, the Tenth Circuit rejected an argument that remedies

under § 1983 were limited to those provided by state survival actions, supplemented by

state wrongful death acts.21 Instead, the Tenth Circuit concluded “that the federal courts

must fashion a federal remedy to be applied to § 1983 death cases.” 22 It determined the

estate of a deceased victim bringing a survival action could recover compensatory damages


          19
               ECF No. 184 at 12.
          20
        See Smith v. Ingersoll-Rand Co., 214 F.3d 1235, 1244 (10th Cir. 2000) (describing
“hedonic” damages as “value of life” damages and “loss of enjoyment of life” damages).
          21
               900 F.2d 1489, 1506 (10th Cir. 1990).
          22
          Id. at 1506–07. See also Lee v. N.M. Interstate Agreement on Detainers, No. CV
06-0149 KBM/ACT, 2006 WL 8443592, at *4 (D.N.M. Oct. 11, 2006) (“[I]instead of
borrowing a state’s law to define available damages, the Tenth Circuit established a
uniform rule to govern damages recoverable under § 1983 when a death results from the
violation of constitutional rights.”). The Eighth Circuit adopted this position in Andrews
v. Neer, 253 F.3d 1052, 1063–64 (8th Cir. 2001) (citing Berry, 900 F.2d at 1506).
                                                                     10
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 11 of 41




that “include medical and burial expenses, pain and suffering before death, loss of earnings

based upon the probable duration of the victim’s life had not the injury occurred, the

victim’s loss of consortium, and other damages recognized in common law tort actions.”23

          Courts that have addressed the issue of hedonic damages in § 1983 death cases have

interpreted Berry as permitting recovery of such damages, even where they are not

recoverable under the forum state’s wrongful-death statute.24 The court rejects defendant’s

completely unsupported statement, which conflicts with this caselaw, that “[h]edonic

damages are not among those authorized by Berry.”25 To the extent Kansas law is to the

contrary, Berry makes clear it does not apply in this § 1983 death case.26 The court denies

defendant’s motion to exclude evidence of hedonic damages.



          23
               Berry, 900 F.2d at 1507.
          24
          See Millward v. Bd. of Cty. Comm’rs, No. 17-CV-0117, 2018 WL 9371674, at *4
(D. Wyo. Oct. 19, 2018) (“[H]edonic damages are recoverable and therefore testimony
regarding the concept of hedonic damages is relevant under [§ 1983 claims].”); Fancher v.
Barrientos, No. 2:11-cv-00118-JAP-LAM, 2015 WL 11142939, at *2 n.4 & *3 (D.N.M.
July 1, 2015) (“Hedonic damages are recoverable in § 1983 wrongful death cases.”). See
also Collado v. City of New York, 396 F. Supp. 3d 265, 279 (S.D.N.Y. 2019) (citing Berry
with approval in allowing recovery of hedonic damages on behalf of decedent fatally shot
by police officer and stating, “A holding that § 1983 does not allow the recovery of loss-
of-life damages where the unconstitutional conduct of a government official results in
death would be inconsistent with the goals of the statute”); Sanchez v. Jiles, No. CV 10-
09384 MMM (OPX), 2013 WL 12242051, at *2 & n.11 (C.D. Cal. Jan. 2, 2013) (allowing
hedonic damages for Fourth Amendment claim; citing Berry and finding “persuasive the
line of cases that have concluded it would be inconsistent with the remedial purposes of §
1983 to bar recovery of damages for pain, suffering, and loss of enjoyment of life”).
          25
               ECF No. 272 at 2.
          26
         The case relied on by defendant, Sullivan v. U.S. Gypsum Co., 862 F. Supp. 317,
320 (D. Kan. 1994), is inapposite because it applied Kansas law in a product’s liability case
                                             11
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 12 of 41




          To the extent defendant moves to exclude evidence regarding Mr. Smart’s loss of

consortium under Kansas law, the motion is denied as moot. Plaintiff’s proposed jury

instructions make clear plaintiff is not seeking damages for loss of consortium.27

          4.         Testimony of Seth Collins

          Finally, defendant asks the court to exclude testimony from Seth Collins, a person

first identified by plaintiff as a trial witness on September 11, 2020, in an amended Fed. R.

Civ. P. 26(a)(3)(A) final witness and exhibit list.28 Mr. Collins was not included in

plaintiff’s Rule 26(a)(1) initial disclosures or a supplement thereto. And in response to an

interrogatory asking plaintiff to identify the unnamed witness or witnesses alleged in the

amended complaint to have seen Officer Chaffee shoot Mr. Smart in the back, plaintiff’s

February 6, 2015 answer did not identify Mr. Collins.29 Based on these two omissions,




alleging strict liability and negligence. Sullivan did not involve a § 1983 claim, nor did it
address Berry’s holding regarding the remedies available in § 1983 death cases.
          27
          ECF No. 276 at 6. The statement in the pretrial order regarding damages sought
for “loss of society, comfort, and companionship” (ECF No. 184 at 12) appears to reference
damages sought by Mr. Smart’s heirs, who are now proceeding with their claims in state
court after this court declined to exercise supplemental jurisdiction. Of course, should the
unexpected happen and plaintiff attempt to introduce evidence about Mr. Smart’s loss of
consortium, the court would exclude such evidence as irrelevant.
          28
               See ECF No. 243.
          29
         See ECF No. 260-2 at 1-2. Plaintiff identified only DeShawn Wheaton, Aundreas
Wilson, and Rolando Miller. Id.
                                                                     12
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 13 of 41




defendant moves the court to apply Fed. R. Civ. P. 37(c)(1) and preclude plaintiff from

calling Mr. Collins to testify at trial.30

          Rule 37(c)(1) provides,

           If a party fails to provide information or identify a witness as required by
          Rule 26(a) or (e), the party is not allowed to use that information or witness
          to supply evidence . . . at a trial, unless the failure was substantially justified
          or is harmless. In addition to or instead of this sanction, the court, on motion
          and after giving an opportunity to be heard:
          (A) may order payment of the reasonable expenses, including attorney’s fees,
          caused by the failure;
          (B) may inform the jury of the party’s failure; and
          (C) may impose other appropriate sanctions, including any of the orders
          listed in Rule 37(b)(2)(A)(i)-(vi).

The undersigned reminded the parties about the dictates of Rule 37 in the June 19, 2020

trial-scheduling order, stating,

          The parties should bear in mind that seldom should anything be included in
          the final Rule 26(a)(3)(A) disclosures that has not previously appeared in the
          initial Rule 26(a)(1) disclosures or a timely Rule 26(e) supplement thereto;
          otherwise, the witness or exhibit probably will be excluded at trial. See Fed.
          R. Civ. P. 37(c)(1).31

          The Tenth Circuit has ruled that, although Rule 37(c)(1) gives the district court

discretion in whether or what sanctions should apply when disclosure of a witness is



          Defendant filed an objection to plaintiff’s final witness and exhibit list based on
          30

plaintiff’s inclusion of Mr. Collins. ECF No. 246 at 2 (“Collins was not included in any of
plaintiffs’ Rule 26 disclosures. Plaintiffs noticed the deposition of Collins and subpoenaed
him for deposition on May 19, 2015 (ECF 57). Collins did not appear, and plaintiffs did
not add Collins to their Rule 26 disclosures. Otherwise, defendant would have attempted
to depose Collins.”).
          31
               ECF No. 230 at 4.
                                                                     13
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 14 of 41




untimely, “the district court’s discretion in this type of situation” must be guided by the

four factors identified in Woodworker’s Supply, Inc. v. Principal Mutual Life Insurance

Co.: “(1) the prejudice or surprise to the party against whom the testimony is offered; (2)

the ability of the party to cure the prejudice; (3) the extent to which introducing such

testimony would disrupt the trial; and (4) the moving party’s bad faith or willfulness.”32

After applying these factors, the court will not preclude plaintiff from calling Mr. Collins

as a witness.

          Plaintiff asserts its late identification of Mr. Collins was due to an oversight by its

counsel and should be excused as harmless. Under the first factor, plaintiff argues

defendant cannot claim to be prejudiced or surprised that plaintiff seeks to call Mr. Collins

as a witness. Both plaintiff and defendant learned Mr. Collins was an eyewitness to the

shooting on April 16, 2015, during the deposition of DeShawn Wheaton.33 Plaintiff

contends defendant was prepared for Mr. Collins to be listed by plaintiff, as demonstrated

by defendant’s listing of Mr. Collins’s criminal records on defendant’s exhibit list (filed

before plaintiff’s witness list). Defendant counters that he had no duty to interview or

attempt to depose a probable adverse witness whom plaintiff did not identify. Rather, he

was entitled to assume plaintiff had elected not to call Mr. Collins. Defendant states he is

prejudiced by the late disclosure because (1) discovery has closed and (2) Mr. Collins’s


          32
       Guerrero v. Meadows, 646 F. App’x 597, 599 (10th Cir. 2016) (quoting
Woodworker’s Supply, 170 F.3d 985, 993 (10th Cir.1999)).
          33
               See ECF No. 260-3 at 42:10-16, 44:9-13.
                                                                     14
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 15 of 41




memory could have been influenced by the passage of time and by his meetings with

plaintiff’s investigator.34

          There can be no doubt that “defendants are not obligated to interview every potential

witness, but instead are entitled to rely on Plaintiffs, who have the burden of proof, to set

forth those witnesses they intend to call to satisfy their burden and then respond

accordingly.”35 Nonetheless, given the relatively few people who witnessed the final shots

in this case, as well as the identification of Mr. Collins by Mr. Wheaton in 2015, it would

be a stretch to find his identification as a trial witness surprising. On the other hand,

defendant makes a valid point that the passage of time and events that have occurred since

2015 could potentially influence Mr. Collins’s testimony, thereby prejudicing defendant.

This factor is a wash.

          Under the second factor, the court considers the ability of defendant to cure the

prejudice. As defendant notes, the passage of time can impact one’s recollection of a

situation, and there is no cure for this. Had plaintiff listed Mr. Collins as a witness in 2015

when his identity became known, he could have been deposed five years ago. But because

trial is not scheduled to begin until August 2021,36 there is time to allow defendant to




          34
               ECF No. 260 at 10.
          35
               Guerrero, 646 F. App’x at 600 (internal quotation and citation omitted).
          36
      After submission of the instant motions, the trial was postponed due to the current
COVID-19 pandemic. ECF No. 265.
                                                                     15
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 16 of 41




depose Mr. Collins now, to the extent defendant finds it useful.37 This factor slightly

weighs for defendant.

          The third factor, however, favors plaintiff. Defendant concedes Mr. Collins’s

testimony is unlikely to disrupt the trial.38

          Applying the final factor, there is no indication that plaintiff’s untimely disclosure

was willful or in bad faith. Plaintiff states, and defendant acknowledges, that plaintiff

attempted to depose Mr. Collins before the close of discovery on May 19, 2015, but Mr.

Collins did not appear for the deposition. Plaintiff asserts that his “failure to identify

Collins in a disclosure was an oversight and mistake by plaintiff’s counsel, but it was not

willful or done in bad faith.”39 Nothing in the record disputes this representation. Thus,

this factor favors plaintiff.

          It truly is unfortunate that Mr. Collins was not timely identified as a trial witness.

But after considering the circumstances here in the context of the Woodworker’s Supply

factors, the court will permit plaintiff to call Mr. Collins at trial. The court will not preclude

defense counsel from addressing on cross-examination Mr. Collins’s late disclosure or

discussions with plaintiff’s investigators. Moreover, defendant is granted leave to depose

Mr. Collins up to 30 days before trial begins, with attorney’s fees associated with any such


          37
       The parties note defense counsel had an opportunity to question Mr. Collins on
November 6, 2020, during his deposition in the related state case.
          38
               ECF No. 260 at 10.
          39
               ECF No. 271 at 9.
                                                                     16
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 17 of 41




deposition to be reimbursed by plaintiff. Defendant’s limine request to exclude Mr. Collins

is denied.

V.        Plaintiff’s Motion in Limine (ECF No. 261)

          Plaintiff filed a limine motion asking the court to exclude reference to and evidence

about 22 topics. Defendant does not oppose nine of plaintiff’s requests. By agreement of

the parties (and subject to unanticipated changes at trial that could open the door to

admission of such evidence), the parties, their counsel, and witnesses are precluded from

referencing or presenting evidence about the following: (1) defendant’s financial status

and/or ability to pay a judgment; (2) criminal-law standards; (3) conclusions or opinions

of the Sedgwick County District Attorney’s Office; (4) when plaintiff first consulted

counsel or filed suit; (5) comparison of fault; (6) so-called “lottery” references; (7)

statements appealing to the jury’s self-interest; and (8) derogatory comments about

plaintiff’s use of the legal system and/or its counsel’s intentions. In addition, the parties

agree that plaintiff may treat Detective Rick Craig as an adverse witness. The court

addresses the remaining, opposed requests in turn. These requests are granted in part and

denied in part.

          1.         Evidence of Mr. Smart’s Past Conduct

          Plaintiff argues evidence about Mr. Smart’s past conduct, including criminal

conduct, should be excluded from trial because it is not relevant to the issue of whether

Officer Chaffee’s use of force was reasonable. Plaintiff notes Officer Chaffe did not know

                                                                     17
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 18 of 41




Mr. Smart or view him as a threat before the night of the shooting. Defendant counters

that evidence of Mr. Smart’s past conduct could be relevant to plaintiff’s claim for damages

and to help the jury evaluate Mr. Smart’s conduct on the night in question. At this point,

the motion is denied. Without the context of trial and knowing how such evidence might

be offered, the court does not have enough information to make a definitive ruling

excluding it.

          2.         Evidence of Mr. Smart’s Alleged Gang Affiliation

          Plaintiff seeks to exclude evidence that would link Mr. Smart to a gang, such as

reference to Mr. Smart’s tattoos. In support, plaintiff notes evidence in the record that

indicates Mr. Smart was not in a gang (such as his absence in the WPD gang database).

Plaintiff argues evidence of gang affiliation is not relevant to the actions of police officers

on the night of the shooting, particularly since Officer Chaffee did not know Smart

previously. Plaintiff further asserts any such evidence is more prejudicial than probative,

but does not explain this assertion or offer a case citation in support.

          Defendant asserts in response that evidence of Mr. Smart’s gang affiliation is

relevant to his “character, conduct and his claim of damages.” 40 Defendant argues that if

plaintiff attempts to build Mr. Smart’s character through testimony, defendant is entitled

to attempt to impeach such testimony with evidence of gang affiliation.




          40
               ECF No. 270 at 3.
                                                                     18
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 19 of 41




          Because the admissibility of this evidence will depend upon what facts are

developed at trial, this portion of the motion is denied but without prejudice to plaintiff

asserting objections at trial based on specific questions and testimony offered. If such

evidence ultimately is admitted, plaintiff’s counsel may, of course, address in cross-

examination the lack of evidence tying Mr. Smart to a gang.

          3.         Cross-examination Should Not Go Beyond Direct Examination

          Plaintiff cites Fed. R. Evid. 611(b) to ask the court to order that cross-examination

not go beyond the scope of direct examination. Although generally cross-examination

“should not go beyond the subject matter of the direct examination,” the court has

discretion to “allow inquiry into additional matters as if on direct examination.”41 For those

witnesses both sides plan to use, in the interest of efficiency and to avoid having the same

witness (especially a non-party witness) testify twice during trial, the court will allow

defendant’s questioning to exceed the scope of direct examination. But when cross-

examination exceeds the scope of direct examination, only non-leading questions will be

allowed. And, should scheduling constraints later make it necessary to divide trial time

between the parties, the time for questioning beyond the scope of direct examination will

be charged against defendant. This portion of plaintiff’s motion is denied.




          41
               Fed. R. Evid. 611(b).
                                                                     19
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 20 of 41




          4.         Evidence of Rashayla Hamilton’s Alleged Comment

          Plaintiff next asks the court to exclude defendant from presenting any evidence

indicating Rashayla Hamilton told Detective Mumma that the person who shot her was

dead. Plaintiff has reserved the right to call Ms. Hamilton as a witness at trial, presumably

“live,” 42 and by deposition if she’s unavailable.43

          The parties’ arguments on this topic are muddled. The court has reviewed the

deposition testimony designated by plaintiff, and counter-designated by defendant.44 Ms.

Hamilton denies under oath having implied, if not stated outright, to Detective Mumma

during an interview that it was Mr. Smart who fired a shot and injured her at the time in

question. It’s not exactly clear how this alleged comment would be presented at trial, but

conceivably it might come through testimony of Detective Mumma, or perhaps a recorded

or signed statement of some kind.

          In any event, plaintiff asserts the above-described comment should be excluded as

hearsay under Fed. R. Evid. 801. Defendant responds that the statement is not hearsay

under Fed. R. Evid. 801(d)(1)(C) because it identifies Mr. Smart as someone Ms. Hamilton

perceived earlier. Alternately, defendant asserts the statement falls under an exception to




          42
               ECF No. 243 at 2.
          43
               ECF No. 249 at 1.
          44
               ECF No. 252 at 2.
                                                                     20
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 21 of 41




the hearsay rule because it was a present sense impression or an excited utterance under

Fed. R. Evid. 803(1) or (2).

          Before ruling on the merits of the parties’ respective positions, the court can’t resist

observing this all probably will be moot at trial. Under the fairly relaxed standards of Fed.

R. Evid. 601 and Fed. R. Evid. 602, perhaps Ms. Hamilton is a competent witness with

personal knowledge of the shooting incident at issue in this case. However, when she was

deposed, she admitted being “highly intoxicated” at the time in question and that “the

whole night was a blur.” So even assuming for the sake of abstract discussion that she’s a

competent witness, the court has some concerns whether her testimony shouldn’t be

excluded under Rule 403, i.e., as inherently confusing and a complete waste of the jury’s

time. And regardless of these legal issues, the court questions whether it really makes any

practical sense for plaintiff’s experienced trial lawyers to call her as a witness.

          If plaintiff persists, the court is not prepared to preclude reference to Ms. Hamilton’s

alleged statement without the context of trial. Under Rule 801(d)(1)(C), a statement is

defined as “not hearsay” if the “declarant testifies and is subject to cross examination about

a prior statement, and the statement . . . identifies a person as someone the declarant

perceived earlier.” If Rule 801(d)(1)(C) is not satisfied and defendant offers the alleged

statement for the truth of the matter, the statement is hearsay.45 The court then will evaluate


         Fed. R. Evid. 801(c) (defining hearsay as “a statement that: (1) the declarant does
          45

not make while testifying at the current trial or hearing; and (2) a party offers in evidence
to prove the truth of the matter asserted in the statement”).
                                                                     21
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 22 of 41




whether it meets one of the asserted exceptions to the hearsay rule. The court is wholly

unpersuaded by the deposition designations submitted that the statement (alleged to have

been made “within hours of the shooting”46) is an excited utterance or a present sense

impression. The court denies plaintiff’s request to exclude evidence of the statement in

advance of trial.47

          5.         Evidence of Mr. Smart’s Consumption of Drugs or Alcohol

          Defendant has indicated his intent to offer evidence at trial that chemical testing of

Mr. Smart’s body “established that Smart was intoxicated both with alcohol and

marijuana.”48 Defendant argues such evidence is relevant to the claim that Mr. Smart

suffered conscious pain and suffering, and also to fact questions of how Mr. Smart acted

on the night he was shot. Plaintiff asks the court to exclude evidence of intoxication as

irrelevant and testimony about any alleged effect of such intoxication as speculative.

Plaintiff argues no expert witness has been designated to opine on whether alcohol or drugs

in Mr. Smart’s body affected his feelings of pain upon being shot. Plaintiff also notes there

has been no testimony to date that Mr. Smart’s conduct was influenced by intoxication.




          46
               ECF No. 270 at 4.
         In its reply brief, plaintiff argues for the first time that Ms. Hamilton’s statement
          47

about who shot her is both irrelevant and unreliable. Although the court will not consider
arguments raised for the first time in reply briefs, plaintiff may object at trial to the
admissibility of such evidence on any ground.
          48
               ECF No. 270 at 4.
                                                                     22
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 23 of 41




Plaintiff contends “any evidence of alcohol or drugs in Marquez Smart’s system is far more

prejudicial than probative.”49

          The court is unpersuaded at this time that evidence of Mr. Smart’s use of alcohol

and drugs on the night he was shot is clearly irrelevant. The court finds it likely, depending

on what specific evidence is offered at trial, that evidence of Mr. Smart’s intoxication could

aid the jury in its determination of damages arising from Mr. Smart’s alleged pain and

suffering. Plaintiff has cited no caselaw indicating expert testimony is necessary to help

the jury understand the effects of alcohol and/or drug use on a person’s experience of pain.

Whether intoxication dulls feelings of pain is likely to be a matter of common knowledge.50

It’s also possible that the presence of alcohol and marijuana in Mr. Smart’s system will be

relevant if a dispute arises at trial as to how Mr. Smart conducted himself on the night of

the event. Courts have held that a decedent’s intoxication is not relevant to whether an

officer’s deadly use of force is objectively reasonable if the officer was not aware of the

intoxication at the time of the final shots (which defendant concedes here), but may be

relevant if the decedent’s pre-shooting conduct is disputed and evidence of intoxication




          49
               ECF No. 273 at 2.
          50
         See, e.g., Solis-Marrufo v. Bd. of Comm’rs, No. CIV 11-0107 JB/KBM, 2013 WL
1658203, at *18 (D.N.M. Mar. 28, 2013) (rejecting argument that expert testimony was
required “regarding the effect of cocaine on a person’s memory, and how much cocaine is
required to negatively affect a person’s ability to perceive and recall events” before
evidence of cocaine use was admitted).
                                                                     23
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 24 of 41




supports the defendant’s version of the events (which is unclear here).51 Without the

context of trial, the court is unable to determine whether evidence of Mr. Smart’s

intoxication is relevant.

          Assuming the court does find the evidence relevant, the court is not persuaded it is

unduly prejudicial in that it “substantially outweighs” its probative value.52 Defendant

certainly will not be permitted to offer evidence of intoxication for the purpose of arousing

the jury’s sentiment against Mr. Smart.53 At this time, plaintiff has not met its burden of

demonstrating that this is a situation in which the “extraordinary remedy” of Rule 403

should be applied.54 Plaintiff’s motion is denied as to this category of evidence.




          51
          See, e.g., Hayes v. Cnty. of San Diego, 736 F.3d 1223, 1232–33 (9th Cir. 2013)
(refusing to consider suspect’s intoxication in determining whether deputies’ use of deadly
force was objectively reasonable where deputies were not aware of intoxication); Castro
v. Cnty. of Los Angeles, No. 213CV06631CASSSX, 2015 WL 4694070, at *5-6 (C.D. Cal.
Aug. 3, 2015) (allowing evidence of intoxication to corroborate officer’s contention that
decedent “made the irrational decision to flee and point a gun at him”); Burke v. City of
Santa Monica, No. CV0902259MMMPLAX, 2011 WL 13213593, at *3 (C.D. Cal. Jan.
10, 2011) (finding evidence of intoxication not relevant in excessive-force case where
officers were unaware of the intoxication at the time force was used).
          52
               Smalls, 605 F.3d at 787 (emphasis in original).
          53
         Cf. Meller v. Heil Co., 745 F.2d 1297, 1303 (10th Cir. 1984) (affirming exclusion
of hashish pipes at trial which appeared to be introduced “for the specific purpose of
arousing juror sentiment against the decedent”).
          54
               Smalls, 605 F.3d at 787.
                                                                     24
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 25 of 41




          6.         Reference to the Dismissal of The City and Officer Froese

          Plaintiff asserts the dismissals of claims against the City and Officer Froese are

irrelevant to the questions before the jury, such that reference to those dismissals should be

excluded. Defendant counters that the jury should be informed about the dismissal of

claims so that it has the proper context to decide the remaining issues. Defendant further

asserts “evidence that certain claims have been dismissed will be relevant to impeach

opinions of plaintiff’s law enforcement expert witnesses.”55

          As the court mentioned during the November 19, 2020 telephone status conference

with counsel, it will be next to impossible to exclude at trial all reference to the fact that

the City and Officer Froese were once parties in this action, particularly given the way

questions were framed in the deposition testimony that each side has designated for

presentation at trial. For example, there are numerous references to “defendants” in the

plural form, and there are instances in which Officer Froese is referred to as a “defendant”

by either the deponent or counsel asking the questions.

          Even if there was some way to sanitize the record at this point, the court believes

the procedural background of this case – on a very generalized level – is relevant to avoid

juror confusion. The court will not permit defendant to state or imply (by argument or

evidence) that the remaining claim is of questionable merit based on the dismissals of other

claims or parties. Because the court anticipates there will be evidence reflecting some of


          55
               ECF No. 270 at 4.
                                                                     25
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 26 of 41




the actions taken by Officer Froese in the minutes before the shooting and by the City

(through the WPD) in investigating the shooting, which could lead a juror to question the

absence of claims against them, the court intends to give a preliminary and final instruction

in this regard. Specifically, the court contemplates a jury instruction generally stating that

all claims against these parties already have been “resolved” by the court and that none of

those claims have any bearing on the jury’s decision. This seems to be the most appropriate

way to address this situation.56 This limine request is denied.

          7.         Officer Chaffee’s Subjective Opinions, Beliefs, or Conjectures

          Next, plaintiff asks the court to prohibit Officer Chaffee from testifying about his

subjective belief that he acted reasonably or was justified in shooting Mr. Smart. Plaintiff

asserts such testimony is irrelevant and should be excluded under Rule 402. The court

agrees. As was discussed above, the jury will be instructed to evaluate Officer Chaffee’s

actions under the standard of an objectively reasonable officer.57 Under this standard, an

officer’s subjective conclusion that a suspect is a threat (and that the use of force is thus

justified) is not relevant, and the officer’s testimony in that regard should be excluded.58



          56
        The parties have filed competing jury instructions on this issue, ECF Nos. 274 &
276, which the court will address in a separate order.
          57
         See Cavanaugh v. Woods Cross City, 718 F.3d 1244, 1248 (10th Cir. 2013)
(“Whether the force used by police officers is ‘excessive’ or ‘reasonable’ is an objective
inquiry depending on the ‘facts and circumstances of each particular case.’” (quoting
Graham v. Connor, 490 U.S. 386, 396 (1989))).
          58
               See id. at 1249.
                                                                     26
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 27 of 41




The Tenth Circuit addressed this situation in Cavanaugh v. Woods Cross City.59 There, the

district court permitted, over plaintiff’s objection, testimony from the defendant-officer

that, based on the facts as he perceived them, he concluded plaintiff was a threat and used

force to stop her.60 The Tenth Circuit criticized the admission of the officer’s testimony

about “why he employed force,” noting “the jury may be tempted to excuse a constitutional

violation if it appears the officer did so in good faith.”61 The Circuit agreed with plaintiff

that such testimony of the officer’s “subjective mind state” should have been excluded. 62

Plaintiff’s motion to exclude Officer Chaffee’s subjective opinions, therefore, is granted.

          To be clear, though, the court is not interpreting plaintiff’s motion as seeking to

prohibit Officer Chaffee from testifying as to his perceptions of the facts. As defendant



          59
               Id.
           Id. (“On direct examination, the Defendants’ attorney asked Officer Davis why
          60

he wanted to stop Mrs. Cavanaugh from entering the house. Officer Davis responded, ‘I
knew that she had been involved in a domestic fight with her husband. I knew that she had
pushed him. I knew that she had left with a knife, and I knew that she was going to be
upset ... because we were going to be there.’ App. 541. Davis continued, ‘And I felt the
best thing to do would be to stop her before she could get into the house for either her to
kill herself, for her to get in a fight, continue the fight with him, or something even worse
to happen.’”).
         Id. at 1250. The Tenth Circuit noted that defendants had “alternative ways to
          61

ensure the jury connected the dots from the objective facts to the conclusion that force was
warranted.” Id.
          62
          Id. at 1249. Despite finding the admission of such testimony inappropriate, the
Court ultimately held “any error the district court committed in denying [plaintiff’s] motion
to exclude was harmless” because the district court “cured any possible error by properly
instructing the jury that the standard was ‘objective’ and did not depend on the officer’s
subjective motivations.” Id. at 1250.
                                                                     27
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 28 of 41




asserts, and plaintiff appears to concede,63 Officer Chaffee’s perceptions of the facts are

relevant to the jury’s reasonableness evaluation.64 “An officer may be found to have acted

reasonably even if he has a mistaken belief as to the facts establishing the existence of

exigent circumstances.”65 Officer Chaffee’s testimony about his perceptions of the facts

will be relevant to the jury’s determination of whether those perceptions were correct, and

if they are deemed mistaken, whether they were nonetheless reasonable.66 Thus, Officer

Chaffee may testify about what he perceived, but without opining that, because of those

perceptions, his actions were reasonable or justified.

          8.         Evidence that Officer Chaffee Acted in Compliance with his Training or
                     WPD Policies or Procedures

          Plaintiff also moves to exclude reference or evidence that Officer Chaffee acted in

compliance with his training or with the WPD’s policies and procedures. Plaintiff asserts

such testimony is not relevant and would confuse the jury. As noted above, the jury must



          ECF No. 273 at 3 (“Officer Chaffee is of course permitted to testify about what
          63

he saw . . . .”).
          See, e.g., Finch, 2020 WL 3403121, at *24 (“That factual predicate is the basis
          64

on which the reasonableness of the officer’s actions is judged.”); Boyd, 576 F.3d at 944 (“In
a case such as this, where what the officer perceived just prior to the use of force is in
dispute, evidence that may support one version of events over another is relevant and
admissible.”). See also Cavanaugh, 718 F.3d at 1249-50 (recognizing the officer could
testify about what he knew before using force).
          65
         Estate of Smart, 951 F.3d at 1171 (quoting Thomas v. Durastanti, 607 F.3d 655,
666 (10th Cir. 2010)).
         See, e.g., id. (“The salient question is whether the officers’ mistaken perceptions
          66

that Mr. Smart was the shooter were reasonable.”).
                                                                     28
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 29 of 41




determine whether Officer Chaffee’s actions were objectively reasonable, not whether they

complied with WPD policies or training.

          The Tenth Circuit has recognized that violations of general law-enforcement

standards or of police-department regulations are insufficient to establish liability under §

1983 for excessive force.67 An officer may violate local or generally accepted police

procedures, but “the jury could nonetheless find he acted reasonably.”68 For this reason,

in Marquez v. City of Albuquerque, the Tenth Circuit found it was not an abuse of discretion

for the district court to exclude testimony that an officer’s actions “violated well established

law enforcement standards.”69 The Circuit agreed such testimony was “both irrelevant and

confusing on the ground that violation of such standards is not ipso facto a Fourth

Amendment violation.”70 Under this law, the court earlier ruled that plaintiff’s expert on

police policy and procedures, Michael D. Lyman, is precluded from testifying that Officer

Chaffee violated WPD policy.71


          67
         Marquez v. City of Albuquerque, 399 F.3d 1216, 1222 (10th Cir. 2005); Medina
v. Cram, 252 F.3d 1124, 1133 (10th Cir. 2001); Romero v. Bd. of Cty. Comm’rs, 60 F.3d
702, 705 (10th Cir. 1995).
          68
               Marquez, 399 F.3d at 1222.
          69
               Id.
          70
         Id.; see also Ornelas v. Lovewell, No. 11-2261-JAR, 2013 WL 3271016, at *7
(D. Kan. June 27, 2013) (excluding as irrelevant to the Fourth Amendment inquiry expert
testimony that defendant-officer did not follow police department guidelines or generally
accepted policy and training).
          71
         Estate of Smart v. City of Wichita, No. 14-2111-JPO, 2020 WL 3618850, at *5
(D. Kan. July 2, 2020) (ECF No. 234). The court permitted, however, Mr. Lyman’s
“testimony on accepted police standards and how, in his opinion, they apply to the facts
                                           29
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 30 of 41




          Plaintiff argues that officer conformity with police policies likewise is not relevant

to the Fourth Amendment reasonableness inquiry. U.S. District Judge John W. Broomes

recently reached this conclusion in Finch v. City of Wichita: “whether [the officer’s] actions

were consistent with departmental policies is not an issue the jury must decide, and having

an expert focus on and render opinions about policy compliance runs the risk of confusing

the jury about the standards by which they must decide whether [the officer’s] actions

violated the Fourth Amendment.”72 Defendant appears to concede that, consistent with

Finch, evidence and argument that Officer Chaffee complied with WPD policies and

training is not relevant. The court agrees such evidence does not reflect on the Fourth

Amendment inquiry. Accordingly, plaintiff’s motion is granted in this regard.

          In reaching this conclusion, however, the court is not prohibiting evidence of what

WPD procedure was or how Officer Chaffee was trained. The court does not read

plaintiff’s motion to be seeking such restrictions, and, in any event, the court finds such




presented in this case. The court finds such opinion testimony could be useful to the jury
in determining whether, under the facts presented, the officers acted in accordance with
how a reasonable officer on the scene would have acted.” Id.
          72
          No. 18-1018-JWB, 2020 WL 3403121, at *23 (D. Kan. June 19, 2020) (emphasis
added); see also id. at *25 (“As indicated previously, expert testimony about whether the
officers’ actions complied with WPD policies is both unnecessary and potentially
confusing. The jury is to determine whether the use of force was reasonable under
constitutional standards, and Plaintiffs have not shown that expert testimony concerning
policy compliance would be helpful in that inquiry.”).
                                                                     30
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 31 of 41




evidence could be useful to the jury in determining whether Officer Chaffee acted in

accordance with an objectively reasonable officer on the scene.

          9.         Reference to Interactions of Mr. Smart’s Parents with the WPD

           Without any indication of what evidence plaintiff has in mind, it moves to exclude

as irrelevant any reference to communications or interactions between Mr. Smart’s parents

(who are the administrators of his estate) and the WPD. This abstract request is simply too

vague for the court to exclude evidence without the context of how it is offered at trial.

This portion of plaintiff’s motion is denied.

          10.        Expert Testimony of John J. Ryan on the So-Called “Reactionary Gap”

          Next, plaintiff raises a Daubert challenge73 to any testimony that would be offered

by defendant’s expert, John J. Ryan, on “reactionary gap”—that is, the alleged delay

between the abatement of a threat, an officer’s perception of the abatement, and the

officer’s reaction to stop firing his weapon. Plaintiff asserts Mr. Ryan is not qualified (by

education, experience, or otherwise) to offer opinions on this topic.

          Defendant argues plaintiff’s Daubert objection is untimely, and plaintiff’s motion

should be denied on this basis. The deadline for “[a]ll motions to exclude testimony of

expert witnesses pursuant to Fed. R. Evid. 702-705, Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co. v. Carmichael, 526 U.S. 137




          73
               See Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993).
                                                                     31
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 32 of 41




(1999), or similar case law” expired more than two years ago, on April 30, 2018.74 Plaintiff

did not seek to exclude Mr. Ryan’s testimony by that deadline. Plaintiff also has not

attempted to explain the lateness of its motion. Defendant designated Mr. Ryan as an

expert on June 14, 2017, stating he would testify “consistently with his report.” 75 Mr.

Ryan’s report (dated June 14, 2017) sets out his opinions related to reactionary gap.76 Thus,

plaintiff clearly had the opportunity to file his Daubert motion to exclude Mr. Ryan’s

testimony as unreliable on reactionary gap before the April 2018 deadline. Plaintiff further

had a chance to seek another opportunity to challenge the basis of Mr. Ryan’s reactionary-

gap opinions after the Tenth Circuit remanded the case on February 26, 2020,77 but plaintiff

again failed to act. At the June 19, 2020 trial-scheduling conference, the court addressed

Daubert briefs and plaintiff made no request to file a motion regarding Mr. Ryan. 78 The




          74
               ECF No. 184 at 14.
          75
               ECF No. 127 at 2.
        ECF No. 261-2 at 36-40. Plaintiff’s statement in the present motion that Mr. Ryan
          76

“was not designated to testify on the ‘reactionary gap,’” ECF No. 261 at 7, is not correct.
         The Tenth Circuit recognized the potential relevance of Mr. Ryan’s reactionary-
          77

gap opinions. Estate of Smart, 951 F.3d at 1177 (“If Officer Chaffee shot Mr. Smart even
though in retrospect Mr. Smart no longer posed a threat, a jury might still conclude that
Officer Chaffee acted reasonably: there might not have been enough time for Officer
Chaffee to safely conclude that Mr. Smart posed no further threat.”).
          78
               See ECF No. 230 at 3.
                                                                     32
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 33 of 41




court therefore agrees with defendant that plaintiff has waived his Daubert objection to Mr.

Ryan’s testimony, and denies this portion of plaintiff’s motion on this basis.79

          Even if the court were to decide plaintiff’s objection on its merits, however, the

court would conclude Mr. Ryan is qualified to offer his opinions on reaction time. Fed. R.

Evid. 702 governs the admissibility of expert testimony:80

          A witness who is qualified as an expert by knowledge, skill, experience,
          training, or education may testify in the form of an opinion or otherwise if:
              (a) the expert’s scientific, technical, or other specialized knowledge will
              help the trier of fact to understand the evidence or to determine a fact in
              issue;
              (b) the testimony is based on sufficient facts or data;
              (c) the testimony is the product of reliable principles and methods; and
              (d) the expert has reliably applied the principles and methods to the facts
              of the case.


          79
         See Questar Pipeline Co. v. Grynberg, 201 F.3d 1277, 1289-90 (10th Cir. 2000)
(“A party may waive the right to object to evidence on Kumho/Daubert grounds by failing
to make its objection in a timely manner.”); Praseuth v. Newell-Rubbermaid, Inc., 219 F.
Supp. 2d 1157, 1162 (D. Kan. 2002) (holding, in ruling on summary judgment, party
waived right to challenge expert on Daubert grounds when it did not file a motion by the
scheduling-order deadline); Morrison Knudsen Corp. v. Ground Improvement Techs., Inc.,
No. CIV.A. 95-K-2510, 2006 WL 753207, at *1 (D. Colo. Mar. 20, 2006) (ruling on motion
in limine and finding Daubert motion waived because not filed by scheduling-order
deadline); Ennis v. Anthem, No. CIV-13-33-F, 2014 WL 12102172, at *1 (W.D. Okla. Jan.
22, 2014) (holding motion in limine that sought Daubert relief was untimely under
scheduling order and therefore waived); Dennis v. Progressive N. Ins. Co., No. CIV-17-
182-SLP, 2018 WL 3489317, at *8 (W.D. Okla. Apr. 9, 2018) (denying motion in limine
to exclude expert testimony as untimely under scheduling-order deadline for Daubert
motions); but see Alfred v. Caterpillar, Inc., 262 F.3d 1083, 1087 (10th Cir. 2001) (“leaving
for another day further development of . . . timing jurisprudence” for waiver of Daubert-
based objections).
         Hoffman v. Ford Motor Co., 493 F. App’x 962, 972 (10th Cir. 2012) (citing
          80

United States v. Call, 129 F.3d 1402, 1404 (10th Cir. 1997)).
                                                                     33
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 34 of 41




From this rule, the Tenth Circuit has developed a gatekeeping test for trial courts to apply

in considering the admissibility of proposed expert testimony. First, the court must decide

“whether the expert is qualified ‘by knowledge, skill, experience, training, or education’ to

render an opinion.”81 Second, the court “‘must satisfy itself that the proposed expert

testimony is both reliable and relevant, in that it will assist the trier of fact.’”82 “To be

reliable, the opinions must be within the witness’s area of expertise, be based on facts and

data reasonably relied on by experts in the field (Rule 104(a)), and not be speculative or

mere guesswork.”83                  To be relevant, the opinions “must assist the fact-finder in

understanding the evidence or determining a fact in issue.”84 The court has wide discretion

in deciding whether to admit expert testimony85 and is mindful that exclusion of expert

testimony should be “the exception, not the rule.”86

          Applying these standards, the court finds Mr. Ryan’s proposed expert testimony

admissible. First, Mr. Ryan’s experience qualifies him to render an opinion on reactionary


          81
         Conroy v. Vilsack, 707 F.3d 1163, 1168 (10th Cir. 2013) (quoting United States
v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009) (quoting Fed. R. Evid. 702)).
          82
               Id. (quoting United States v. Rodriguez-Felix, 450 F.3d 1117, 1122 (10th Cir.
2006)).
          83
         Richard v. Hinshaw, No. 09-1278-MLB, 2013 WL 6632122, at *2 (D. Kan. Dec.
17, 2013).
          84
               Hoffman, 493 F. App’x at 975 (citing Daubert, 509 U.S. at 591).
          85
        Kieffer v. Weston Land, Inc., 90 F.3d 1496, 1499 (10th Cir. 1996) (citing Orth v.
Emerson Elec. Co., White-Rodgers Div., 980 F.2d 632, 637 (10th Cir. 1992)).
          86
         United States v. Reulet, No. 14-40005-DDC, 2015 WL 7776876, at *2 (D. Kan.
Dec. 2, 2015) (quoting Advisory Committee Notes to Fed. R. Evid. 702).
                                                                     34
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 35 of 41




gap. In training police officers nationwide, Mr. Ryan has conducted reaction-time firearms

training more than 100 times.87 This training sometimes involved asking police officers to

stop shooting at a target when a simulated threat was removed, such as the target being

turned sideways to the shooting officer.88 Other times, Mr. Ryan used a computer simulator

to measure an officer-trainee’s delay in stopping shooting in response to a generated

scenario.89

          Second, Mr. Ryan’s opinions on reaction time are reliable. They are within Mr.

Ryan’s area of expertise as a police-practices trainer and, as noted above, are based on the

results of firearms training Mr. Ryan conducted, not speculative guesswork. Although Mr.

Ryan has not published a peer-reviewed article on reaction times, his report does cite

scholarly articles on this subject that are consistent with his opinions.90

          Finally, Mr. Ryan’s opinions on reaction time are relevant because they will assist

the jury in determining the reasonableness of Officer Chaffee’s final shots.91 A lay person




          87
         ECF No. 270-2 at 3. More generally, Mr. Ryan has extensive education, training,
and employment in police practices. See ECF No. 261-1 (Ryan Curriculum Vitae
indicating 20-year employment as police officer (including time as a police captain), 10-
year employment as a professor in a “administration of justice” graduate program,
numerous publications, and numerous police-training-conference presentations).
          88
               ECF No. 270-2 at 3, 8.
          89
               Id. at 3.
          90
               ECF No. 261-2 at 38 n.7-8, 39 n.9-10.
         See Estate of Smart, 951 F.3d at 1177 (“If Officer Chaffee shot Mr. Smart even
          91

though in retrospect Mr. Smart no longer posed a threat, a jury might still conclude that
                                           35
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 36 of 41




typically would not have experience or knowledge about the time it takes an officer to react

to a perceived threat or the absence of a perceived threat.

          An exception to the general rule that expert testimony should be admitted has not

been demonstrated here. If plaintiff takes issue with Mr. Ryan’s qualifications or the

accuracy of his findings, it may address these issues through “vigorous cross-examination”

or through the “presentation of contrary evidence” to show any weakness in his

conclusions.92

          It bears mentioning that plaintiff asks the court to exclude at trial an article co-

authored by William Lewinski if there is no “qualified expert to testify on the ‘reactionary

gap’ or to explain the article’s methodology.”93 According to plaintiff, Mr. Lewinski is not

qualified to opine on reactionary gap. The court reserves ruling on this objection outside

the context of trial. It is unclear whether this article will be offered into evidence and, if




Officer Chaffee acted reasonably: there might not have been enough time for Officer
Chaffee to safely conclude that Mr. Smart posed no further threat.”).
          92
          Daubert, 509 U.S. at 596. In its reply brief, plaintiff argues for the first time that
Mr. Ryan’s opinions on reactionary gap are irrelevant because defendant does not claim
“he fired the final shots after he should have stopped but was unable because of some
reasonable delay time.” ECF No. 273 at 3. This argument is more than just a bit odd
because it directly contradicts the statement in plaintiff’s opening brief that “[o]ne of
defendant’s chief legal defenses will be that Officer Chaffee did not have sufficient time
to register that Smart was no longer a threat before shooting him.” ECF No. 261 at 7. In
any event, the court does not consider arguments raised for the first time in reply briefs.
          93
               ECF No. 261 at 8.
                                                                     36
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 37 of 41




so, by whom. The court notes, however, that several courts have deemed Mr. Lewinski’s

expert opinions on reaction time admissible.94

          11.        Expert Testimony of John J. Ryan on Whether Defendant Acted Reasonably

          Plaintiff also moves to exclude Mr. Ryan’s expert opinions that defendant acted

“reasonably” in shooting Mr. Smart, as well as testimony that Mr. Smart constituted an

“imminent threat” or was “an active shooter” at the time. Plaintiff argues such opinions

invade the province of the jury and misstate the record.

          As discussed above, the ultimate legal question the jury will decide in evaluating

plaintiff’s excessive-force claim is whether Officer Chaffee used “reasonable” force, as

defined by Fourth Amendment jurisprudence, in firing the final shots at Mr. Smart.95

Whether an officer has used excessive force is judged by a standard of “objective

reasonableness,” which will require the jury to determine whether a “reasonable officer on




          94
         See, e.g., Pollard v. City of Columbus, No. C2-11-CV-0286, 2013 WL 12178115,
at *1 (S.D. Ohio Sept. 23, 2013); ADT Sec. Servs., Inc. v. Swenson, 276 F.R.D. 278, 318
(D. Minn. 2011); Lopez v. Chula Vista Police Dep’t, No. 07CV1272-WQH-BLM, 2010
WL 685014, at *2 (S.D. Cal. Feb. 18, 2010); Humphrey v. Leatherman, No. 04-CV-0339-
HE, 2005 WL 6003555, at *2 (N.D. Okla. Nov. 10, 2005). See also Finch, 2020 WL
3403121, at *24 (permitting testimony of expert who cited Lewinski’s study on reaction
times).
          95
         See Estate of Smart, 951 F.3d at 1176-77; Pauly v. White, 874 F.3d 1197, 1214-
15 (10th Cir. 2017) (“All claims that law enforcement officers have used excessive force—
deadly or not—in the course of an arrest, investigatory stop, or other ‘seizure’ of a free
citizen should be analyzed under the Fourth Amendment and its ‘reasonableness’
standard.”).
                                                                     37
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 38 of 41




the scene” would have concluded that a threat existed justifying the use of deadly force.96

The court agrees that Mr. Ryan’s opinions that officers’ actions were “reasonable” are legal

conclusions that usurp the jury’s role by applying the facts to the law. Defendant has

agreed that Mr. Ryan “will not testify regarding ‘legal mandates’ or that an officer’s actions

were ‘constitutional.’”97                 Because these “opinions do not assist the trier of fact in

understanding the evidence, but rather embrace the ultimate issue,” the court will not

permit such testimony.98 Plaintiff’s motion is granted in this regard.

          Defendant notes that it does intend to offer Mr. Ryan’s explanations of police

training and protocols on the use of force. Plaintiff does not take issue with such opinions.

As the court previously ruled in addressing defendant’s motion in limine on the testimony

of plaintiff’s police-procedures expert, Mr. Lyman, “An expert’s explanation of police

training and protocols on the use of force will assist the lay juror in evaluating evidence




         Pauly, 874 F.3d at 1215; see also Ornelas, 2013 WL 3271016, at *6 (“Whether
          96

an officer has used excessive force is judged by a standard of objective reasonableness,
which requires a jury to determine whether a reasonable officer in the same circumstances
would have concluded that a threat existed justifying the particular use of force.” (internal
quotation and citation omitted)).
          97
               ECF No. 270 at 9.
          98
         Parker v. Wal-Mart Stores, Inc., 267 F.R.D. 373, 376 (D. Kan. 2010). See also
Ornelas, 2013 WL 3271016, at *7 (excluding expert testimony “as to the ultimate issue in
this case—whether [officer’s] use of force was excessive or unreasonable”); Zuchel v. City
& Cnty. of Denver, 997 F.2d 730, 742-43 (10th Cir. 1993) (holding that expert testimony
on whether an officer’s conduct was “inappropriate” based on generally accepted police
custom and practice was admissible, but noting testimony about whether the conduct was
“unconstitutional” would not have been permissible).
                                                                     38
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 39 of 41




and deciding whether other officers would have responded as [defendant did] if confronted

with the same circumstances.”99 Thus, the court will allow Mr. Ryan, as it will Mr. Lyman,

“to offer testimony on accepted police standards and how, in his opinion, they apply to the

facts presented in this case. The court finds such opinion testimony could be useful to the

jury in determining whether, under the facts presented, the officers acted in accordance

with how a reasonable officer on the scene would have acted.”100

          12.        Reference to the Fact that Richard Ernest was Retained by Plaintiff

          If defendant calls Richard Ernest, a forensic ballistics consultant, as a witness,

plaintiff asks the court to prohibit reference or evidence about the fact that plaintiff

originally retained Mr. Ernest, arguing this fact is irrelevant. This request is denied. As

defendant notes, if plaintiff calls Dr. Wayne Ross, a forensic pathologist and medical

examiner, to provide an expert opinion on the trajectory paths of bullets that penetrated Mr.

Smart’s body and clothing, evidence may come in that Dr. Ross collaborated with Mr.

Ernest in placing rods in a mannequin to reflect trajectory-path theories. Further evidence

may be offered that Dr. Ross later modified his rod placement. The fact that plaintiff

retained Mr. Ernest (as well as Dr. Ross) could be relevant to impeach Dr. Ross.




          99
               ECF No. 234 at 13.
          100
                Id. at 13-14.
                                                                     39
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 40 of 41




          13.        Witness Criminal Records

          Plaintiff argues “criminal records for witnesses” must be excluded under Fed. R.

Evid. 608 or Fed. R. Evid. 609, or as unduly prejudicial under Rule 403.101 To the extent

plaintiff is seeking the exclusion of witness arrest records, the motion is granted. As

defendant recognizes, evidence of arrest is not usually admissible.102 Although Rule 608(b)

does grant the court discretion to allow inquiry into arrest records on cross-examination if

they bear on a witness’s character for truthfulness or untruthfulness, the Tenth Circuit has

ruled the crime underlying the arrest must have a “relation to truth or untruth.”103

Defendant has not argued any arrest record in its possession meets this exception.104

          To the extent, however, plaintiff moves to exclude evidence of witnesses’ prior

criminal convictions, the motion is denied. Rule 609 indicates evidence of a criminal



          101
                ECF No. 261 at 21.
           See United States v. Wilson, 244 F.3d 1208, 1217 (10th Cir. 2001) (“[T]he
          102

potential for prejudice is high and past arrests have little probative value because ‘arrest
without more does not, in law any more than in reason, impeach the integrity or impair the
credibility of a witness. It happens to the innocent as well as the guilty.’” (quoting United
States v. Robinson, 978 F.2d 1554, 1559–60 (10th Cir. 1992))); United States v. Gossett,
No. 1:19-CR-00081 WJ, 2019 WL 2006414, at *1 (D.N.M. May 7, 2019) (“[I]t appears
that Fed. R. Evid. 609 is not a basis to admit impeachment evidence of the arrests, because
these are mere arrests and not convictions . . . .”).
           Wilson, 244 F.3d at 1218 (“Rule 608 is relevant only if the conduct relates to
          103

truthfulness or untruthfulness, and, while the government was trying to test the veracity of
the witness, the drug crimes themselves (the ‘conduct’ at issue) have no relation to truth or
untruth.” (internal quotation and citation omitted)).
          104
         Nor does defendant suggest any other basis (such as Fed. Rule Evid. 404(b)(2))
under which evidence of a witness’s prior arrest is admissible in this case.
                                                                     40
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
          Case 2:14-cv-02111-JPO Document 277 Filed 12/23/20 Page 41 of 41




conviction is admissible to attack “a witness’s character for truthfulness” if certain

conditions are met. The court reserves ruling on plaintiff’s objection to the admission of

conviction evidence until the court knows what specific crimes are involved and how such

evidence is offered at trial.

          IT IS THEREFORE ORDERED:

          1.         Defendant’s motion in limine (ECF No. 260) is denied.

          2.         Plaintiff’s motion in limine (ECF No. 261) is granted in part and denied in

part.

          Dated December 23, 2020, at Kansas City, Kansas.

                                                                           s/ James P. O=Hara
                                                                          James P. O=Hara
                                                                          U.S. Magistrate Judge




                                                                     41
O:\Trial\14-2111_Smart v. City of Wichita\-260, 261 MIL order.docx
